Citation Nr: 1537070	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-19 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Director of OCVSB


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987, and he served in the Reserves/National Guard between 1987 and 2014, with a period of active duty from June 2008 to July 2009, during which he served in Iraq. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO in May 2015.  A transcript of this hearing has been associated with the claims file.

The record contains evidence not yet considered by the AOJ, but the Veteran submitted a July 2015 waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in his testimony at the May 2015 Board hearing and in a May 2015 Application for Increased Compensation Based on Unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not currently have (and has not had at any time during the appeal period) a left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a left shoulder disability which, he claims, is due to his experiences in active service.  See, e.g., May 2015 Board Hearing Transcript, generally.  The Veteran's service treatment records and his own, credible testimony reflect left shoulder symptoms, primarily pain, during his service.  However, there was no diagnosis of a left shoulder disability during his active service.  See May 2015 Board Hearing Tr. at p. 8 ("Q.  ...Did you seek private clinicians about your shoulder or did you just suck it up?  A. Uh, sucked it up.  Q. ... from '87 to 2014, you never sought treatment for your left shoulder injury?  No, sir.").  The dispositive question in this case is whether he has a current left shoulder disability at this time or at any point during the period on appeal.

The lay statements submitted by the Veteran and his lay witness relate primarily to whether the alleged in-service injury occurred and the nature of his present symptomatology.  They do suggest, though, that the Veteran currently has a left shoulder disability.  The Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's left shoulder symptoms (primarily pain and/or numbness).  The Veteran lacks (as does his lay witness) the medical training and expertise needed to provide a complex medical opinion such as diagnosing pain or numbness in the area of the left shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the course of the development of his claim, the Veteran underwent a July 2010 VA examination to determine the existence and etiology of any left shoulder disability.  The VA examiner provided detailed findings from the physical examination, including full range of motion including no pain with range of motion, no swelling, no cellulitis, no deformities, no pain to palpation, negative arm drop test, negative apprehension test, and full motor strength.  The only symptom noted was "numbness coming down the left arm when he lifts his left shoulder, when he elevates his arm to 90 degrees and above."  The examiner opined that the numbness did not result in incapacitating episodes, did not interfere with his occupational functioning, did not interfere with daily activity, caused no weakness, and required no treatment.  On the basis of physical examination and diagnostic imaging studies, the July 2010 VA examiner concluded that the Veteran did not have a left shoulder disability.  See July 2010 VA Examination ("Assessment:  1.  Left shoulder, normal exam."; "[H]e has no left shoulder condition.  It is a normal exam.").  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Contemporaneous imaging studies performed at VA facilities in March 2010 ("Normal joint.") and July 2010 (noting no abnormalities and providing no diagnosis) support the examiner's conclusions.

His treatment records also fail to document any left shoulder disability during the relevant time period.  There are records concerning cervical spine radiculopathy.  While these records show radiculopathy, which would be pain or numbness extending from the cervical spine, that is not a shoulder condition, in and of itself, but a consequence of a cervical spine condition, which the Veteran is not service connected for.  There are also records concerning carpal tunnel syndrome, confirmed by EMG, which is a nerve condition of the wrists, not the shoulders.

The only records suggesting a left shoulder condition are from April and June 2011.  An April 2011 VA Physical Therapy Note documents full range of motion in the left shoulder and describes the only clinically significant abnormality as:  "painless shoulder instability with subluxation on left that is painless."  There is no diagnosed shoulder disorder, however.  A June 2011 VA physical therapy note documents "left periscapular pain with radiation to left upper extremity most likely due to myofascial pain in the left rhomboids and upper traps."  However, again, the fact that the Veteran has shoulder pain is not in doubt, but VA cannot grant service connection for pain - there must be an identifiable diagnosis.  

Service treatment records, including examinations performed in connection with the Veteran's reserve service, also fail to contain a diagnosis of any left shoulder disability.  The Veteran has relied heavily on a May 2010 service personnel record which documents that the Veteran was placed on a temporary physical profile for "PTSD, shoulder and knee pain, Diabetes".  See also January 2013 Behavioral Health Narrative Summary (noting under "6. Physical Profile" that the Veteran was placed on permanent profile in January 2011 "for PTSD; Type 2 Diabetes; and Chronic Knee and Shoulder Pain"); March 2012 Medical Validation Brief ("Shoulder Pain:  This condition is not related to duty and recent medical exams show "Normal shoulder exam.").  However, the records pertaining to the physical profile do not contain any diagnosis, but simply note complaints of shoulder pain.  Moreover, the physical profile resulted in a referral to the Medical Evaluation Board.  The January 2013 findings of the Medical Evaluation Board (MEB) do not include any diagnosis of a left shoulder disability, but, instead, find the Veteran unfit for duty due to PTSD and diabetes with additional non-disqualifying medical conditions consisting of bilateral knee disabilities, tinnitus, and depressive disorder.  See also November 2012 MEB Narrative Summary (not discussing any left shoulder condition); October 2012 VA Examination (General Medical) (failing to identify any left shoulder disability in connection with VA/DOD joint disability evaluation board claim).

During his Board hearing, the Veteran and his representative acknowledged the lack of a medical diagnosis for his reported symptoms.  They indicated that they would be submitting treatment records from the Veteran's private physician at the Rothman Institute.  While the Veteran did submit those records subsequent to the hearing, those records do not contain a diagnosis of a left shoulder disability and, in fact, relate to a cervical spine disability.  Again, radiculopathy is not a shoulder condition, but a consequence of cervical spine disease.  Since the Veteran is not service connected for a cervical spine condition, any secondary conditions cannot be service connected.

There is no other medical evidence tending to indicate that the Veteran does have a current left shoulder disability.

Accordingly, despite his credible testimony, because the Board finds that the Veteran does not have a current diagnosis of a left shoulder disability, the criteria for establishing service connection for a left shoulder disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a left shoulder disability is denied.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in March and May of 2010 prior to the initial adjudication of his claims in September 2010.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has also received additional notice in subsequent letters, rating decisions, statements of the case, and at his May 2015 Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  Although the Veteran indicated at his May 2015 Board hearing that there were outstanding private treatment records, he has submitted private treatment records from the identified physician and has not indicated that any further records from that private provider are outstanding.  To the extent the private records indicate there may be additional records, it does not appear any such records are relevant (e.g. an MRI of the Veteran's cervical spine was requested, but the records submitted by the Veteran do not contain the results of any resulting imaging study).  He has not identified any other relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In July 2010, VA provided the Veteran with a medical examination for the express purpose of addressing the existence, etiology, and symptoms of any current left shoulder disability.  The July 2010 VA examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, provided adequate discussion of relevant symptomatology, and provided a thoroughly reasoned opinion regarding the appropriate diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The record also contains extensive medical records, the results of examinations undertaken in conjunction with Medical Evaluation Board proceedings, and other VA examinations (such as in October 2012) which included evaluation of his general physical health and indications that his extremities, for example, were normal.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


